Case: 21-1832    Document: 42    Page: 1   Filed: 02/24/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ANGELINA BANNISTER,
                      Petitioner

                            v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                       2021-1832
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DA-0714-20-0517-I-1.
                 ______________________

                Decided: February 24, 2022
                 ______________________

    ROBERT STEPHENS WEBB, III, Tully Rinckey PLLC,
 Austin, TX, argued for petitioner. Also represented by
 MICHAEL FALLINGS.

     LIRIDONA SINANI, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent. Also represented by BRIAN
 M. BOYNTON, MARTIN F. HOCKEY, JR., ELIZABETH MARIE
 HOSFORD.
                  ______________________

     Before PROST, CHEN, and HUGHES, Circuit Judges.
Case: 21-1832    Document: 42      Page: 2    Filed: 02/24/2022




 2                                           BANNISTER   v. DVA



 PROST, Circuit Judge.
     In August 2020, petitioner Angelina Bannister was
 suspended from her position with the Department of Vet-
 erans Affairs (“VA”) for conduct unbecoming a federal em-
 ployee. In February 2021, the Merit Systems Protection
 Board (“Board”) upheld Ms. Bannister’s suspension. Be-
 cause the Board’s decision as to the underlying suspension
 rests on an incorrect statement of law in view of our court’s
 recent decision in Rodriguez v. Department of Veterans Af-
 fairs, 8 F.4th 1290 (Fed. Cir. 2021), we vacate that portion
 of the Board’s decision and remand. We affirm, however,
 the Board’s determination that Ms. Bannister’s affirmative
 defense of whistleblower reprisal failed.
                               I
     Ms. Bannister has been employed by the VA for over
 two decades. During the timeframe relevant to this appeal,
 the VA employed Ms. Bannister as a staff pharmacist at
 the Southeast Louisiana Veterans Health Care System in
 the Baton Rouge Outpatient Clinic, Baton Rouge, Louisi-
 ana. J.A. 2.
     On July 14, 2020, the VA issued Ms. Bannister a notice
 of proposed removal under 38 U.S.C. § 714 based on a
 charge of conduct unbecoming a federal employee.
 J.A. 247–49. The notice alleged (in four specifications) that
 Ms. Bannister had repeatedly spoken rudely and inappro-
 priately to various veterans and coworkers, including, for
 example, that Ms. Bannister had “yell[ed] and scream[ed]”
 at pharmacy personnel in response to being informed that
 she had been “assigned to provide curbside triage to phar-
 macy patients.” J.A. 247–48.
     On August 7, 2020, the VA issued a final decision sus-
 taining the charge of conduct unbecoming (but mitigating
 the proposed penalty of removal to a 30-day suspension).
 J.A. 186–87. Notably, after considering Ms. Bannister’s
 “written replies” “along with all the evidence developed and
Case: 21-1832     Document: 42      Page: 3    Filed: 02/24/2022




 BANNISTER   v. DVA                                           3



 provided to [Ms. Bannister],” the deciding official “found
 that the charge as stated in the notice of proposed removal
 [was] supported by substantial evidence.” J.A. 186 (em-
 phasis added).
      Ms. Bannister subsequently appealed her suspension
 to the Board. In relevant part, Ms. Bannister contested
 whether the charged conduct occurred, and she alleged as
 an affirmative defense that the VA suspended her in re-
 prisal for protected whistleblowing activity. J.A. 2, 13.
 The administrative judge found that “the agency proved by
 substantial evidence” that Ms. Bannister had “engaged in
 conduct materially consistent with the specifications.”
 J.A. 12. The administrative judge also determined that
 Ms. Bannister’s “affirmative defense fail[ed].” J.A. 21. The
 administrative judge’s initial decision became the final de-
 cision of the Board on February 4, 2021. J.A. 24, 28.
 Ms. Bannister now petitions for review of the Board’s deci-
 sion. We have jurisdiction under 28 U.S.C. § 1295(a)(9).
                               II
      Our review of Board decisions is limited. Whiteman v.
 Dep’t of Transp., 688 F.3d 1336, 1340 (Fed. Cir. 2012). A
 final decision of the Board must be affirmed unless it is
 “(1) arbitrary, capricious, an abuse of discretion, or other-
 wise not in accordance with law; (2) obtained without pro-
 cedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.”
 5 U.S.C. § 7703(c); see also Potter v. Dep’t of Veterans Affs.,
 949 F.3d 1376, 1379 (Fed. Cir. 2020). We review the
 Board’s legal determinations de novo and its factual find-
 ings for substantial evidence.         Archuleta v. Hopper,
 786 F.3d 1340, 1346 (Fed. Cir. 2015).
     In 2017, Congress enacted 38 U.S.C. § 714 to provide
 expedited procedures by which the Secretary of Veterans
 Affairs may remove, demote, or suspend employees if the
 VA determines that such measures are warranted based on
 the covered individual’s performance or misconduct.
Case: 21-1832     Document: 42     Page: 4    Filed: 02/24/2022




 4                                           BANNISTER   v. DVA



 38 U.S.C. § 714(a)(1); see Brenner v. Dep’t of Veterans Affs.,
 990 F.3d 1313, 1317–18 (Fed. Cir. 2021). This case arises
 against the backdrop of section 714. Specifically, as rele-
 vant here, section 714 provides that on appeal to the Board,
 “the administrative judge shall uphold” a decision by
 the VA “to remove, demote, or suspend an employee under
 subsection (a) if the decision is supported by substantial
 evidence.” § 714(d)(2)(A).
     This change prompted litigation in our court
 concerning whether section 714 permits the agency to
 apply a “substantial evidence” standard of proof in making
 disciplinary decisions in the first instance. In August 2021,
 in Rodriguez v. Department of Veterans Affairs, our court
 answered that question, holding that “substantial evidence
 may not be used as the standard of proof in disciplinary
 actions under section 714.” 8 F.4th 1290, 1303 (Fed. Cir.
 2021). Rather, under section 714, “preponderance of the
 evidence is the minimal appropriate burden of proof” as to
 whether the alleged “misconduct had occurred.” Id.
 at 1301. Our court explained that the references to
 “substantial evidence” in section 714 “are all explicitly
 directed to the standard of review to be applied by
 administrative judges and the Board.” Id. at 1298.
     On appeal to us, Ms. Bannister argues that, under Ro-
 driguez, the VA must now determine “that it is more likely
 than not that [Ms. Bannister] engaged in the conduct as
 alleged.” Reply Br. 2. 1 In other words, Ms. Bannister


     1   At oral argument, the government contended that
 Ms. Bannister forfeited her Rodriguez argument because
 she raised it for the first time in her reply brief (which was
 filed about two months after Rodriguez was decided). Oral
 Arg. at 21:05–22:20, No. 21-1832. We disagree. See, e.g.,
 In re Micron Tech., Inc., 875 F.3d 1091, 1097 (Fed. Cir.
 2017) (“[A] sufficiently sharp change of law sometimes is a
 ground for permitting a party to advance a position that it
Case: 21-1832     Document: 42     Page: 5    Filed: 02/24/2022




 BANNISTER   v. DVA                                         5



 contends that the VA’s final decision sustaining the
 charged conduct is legally flawed because the deciding offi-
 cial found the charge proved merely by substantial evi-
 dence rather than a “preponderance of the evidence” as
 required by Rodriguez. See Reply Br. 1–4.
     Indeed, the deciding official in this case, in a decision
 that predated Rodriguez, characterized “substantial
 evidence” as the applicable standard of proof. J.A. 186.
 The deciding official’s use of that standard of proof was in
 error. When making its decision, the agency, as Rodriguez
 clarified, must prove its charge by a preponderance of the
 evidence. Because the deciding official used the incorrect
 standard of proof in reaching the final decision here, we
 vacate the Board’s decision as to the underlying suspension
 and remand to the Board for further proceedings under the
 correct legal standard.         Presumably those further
 proceedings will include the Board requiring the VA’s
 deciding official to determine whether the evidence as to
 the charge against Ms. Bannister satisfies the requisite
 preponderance-of-the-evidence standard of proof.
     Ms. Bannister also appeals the Board’s findings con-
 cerning her affirmative whistleblowing defense. See Pet’r’s
 Br. 13–17; Resp’t’s Br. 37–45. Here, the Board found that
 certain “protected disclosures” by Ms. Bannister contrib-
 uted to her suspension but that other alleged disclosures
 were not “protected.” See J.A. 14–19. The Board then
 found that Ms. Bannister’s affirmative defense failed none-
 theless because, in the Board’s view, the VA met its burden


 did not advance earlier in the proceeding when the law at
 the time was strongly enough against that position.”).
 Here, pre-Rodriguez, our case law did not directly resolve
 whether the VA was permitted to prove misconduct under
 section 714 merely by substantial evidence. See, e.g., Say-
 ers v. Dep’t of Veterans Affs., 954 F.3d 1370, 1374 n.4
 (Fed. Cir. 2020).
Case: 21-1832    Document: 42      Page: 6    Filed: 02/24/2022




 6                                           BANNISTER   v. DVA



 to establish that it would have taken the same action not-
 withstanding the protected disclosures. See J.A. 19–21.
 We conclude that the Board’s determinations regarding
 Ms. Bannister’s whistleblowing defense are supported by
 substantial evidence and in accordance with the law. For
 example, in determining whether the alleged disclosures
 were “protected,” the Board considered emails from
 Ms. Bannister containing the alleged disclosures, as well
 as related testimony from Ms. Bannister and multiple
 other agency employees. J.A. 14–18. Further, in assessing
 whether the agency had met its burden, the Board properly
 applied the factors set forth in Carr v. Social Security Ad-
 ministration, 185 F.3d 1318, 1323 (Fed. Cir. 1999).
                             III
     For the foregoing reasons, we vacate the Board’s deci-
 sion as to Ms. Bannister’s underlying suspension, affirm
 the Board’s decision as to Ms. Bannister’s affirmative de-
 fense, and remand for further proceedings consistent with
 this opinion.
     AFFIRMED-IN-PART, VACATED-IN-PART, AND
                   REMANDED
                           COSTS
 Costs to Ms. Bannister.